Citation Nr: 1529746	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial increased rating for spondylolisthesis, evaluated as noncompensable from February 28, 2008 to April 13, 2010, 10 percent disabling from April 14, 2010 to August 2, 2012, and as 20 percent disabling since August 3, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Navy from February 1992 to April 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York.

In August 2010, the evaluation for the Veteran's service connected spondylolisthesis was increased to 10 percent, effective April 12, 2010 and in October 2012, the evaluation for the Veteran's service connected spondylolisthesis was increased to 20 percent, effective August 3, 2012.  The Veteran has not expressed satisfaction with these grants and the increases did not date back to the receipt of his claim.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).   


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected spondylolisthesis has been manifested by chronic pain resulting in forward flexion to at least 80 degrees, and a combined range of motion greater than 120 degrees.  The remaining clinical findings reasonably establish evidence of subjective complaints of persistent localized back pain and weekly flare-ups of discomfort and stiffness with heavy excessive work that more nearly approximates the criteria for a 10 percent evaluation.  

2.  Since August 3, 2012, the Veteran's service-connected spondylolisthesis has been manifested by chronic pain resulting in forward flexion to no worse than 50 degrees; but is not shown to result in ankylosis of the spine, or incapacitating episodes of IDS requiring bed rest as defined under VA law.

CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent disability rating, but no higher, for spondylolisthesis have been met since February 28, 2008, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Since August 3, 2012, the criteria for an initial disability rating greater than 20 percent for the Veteran's spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Where, as here, service connection has been granted and the initial ratings have been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in April 2008, of VA's duty to assist him in substantiating his service connection claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ in November 2008.

VA has also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in February 2008, April 2010, and August 2012.  The Board finds that, the examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected back disability under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board has also considered that the Veteran has not been afforded VA examination of his back disability since 2012, but finds that the medical evidence of record in this case is not too old to adequately evaluate this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.

The Veteran has not asserted, and the evidence does not show, that his service-connected spondylolisthesis has materially increased in severity since his August 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, given that the Veteran has not identified any outstanding treatment records since the 2012 VA examination and the fact that the history he provided at that time, and considered by the examiner, is consistent with that reflected in the record, the examination report (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) provides the information necessary to evaluate his service-connected disability under the applicable rating criteria.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected spondylolisthesis is not warranted.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.


Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected spondylolisthesis. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's spondylolisthesis is evaluated as noncompensably disabling from February 28, 2008, as 10 percent disabling from April 14, 2010, and as 20 percent disabling from August 3, 2012, under DC 5237.  There is also a separate 20 percent disability rating in effect for radiculopathy involving the left lower extremity.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks in the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

a.  For the period prior to August 3, 2012

The record during this timeframe includes an October 2008 VA examination report.  The Veteran's history of an in-service back injury, his post-service back surgery, and his current medical problems were summarized and an examination was performed.  His primary complaint was of localized pain with stiffness, which is relieved with stretching and yoga.  He has a persistent pain level of 0-5/10 with flare-ups of discomfort and stiffness 2-3 times a week due to excessive heavy work.  He does not take any narcotics or prescriptions for pain.  There are no associated symptoms such as weight loss, fevers, dizziness, visual disturbances, numbness, or weakness.  The Veteran reported a history of left leg numbness which disappeared after the surgery.  He has no difficulty walking and is able to walk up to 2-4 miles, but feels stiff at the end.  He does not require a cane, walking device, or orthotics, but does use a spinal brace and has no bladder, bowel, or erectile dysfunction.  The Veteran is able to manage multiple occupations including, crane operator, truck driver, and landscaping.  He also occasionally mountain bikes and swims and has no problems with activities of daily living or incapacitating episodes.  

On examination there as a 3-1/2 inch scar over the lumbar spine which was nontender and well healed.  There was normal lordosis and no deformity of the lumbar spine or muscles spasm.  Range of motion of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral bending to 30 degrees, bilaterally without associated pain.  There was no change with repetition, but there was stiffness and discomfort.  X-rays from July 2008 indicating fixation of the L5-S1 joint space with screw and rods.  There was also a joint spacer in place and grade I to II spondylolisthesis of L5 on S1.  

Neurological examination of the lower extremities was essentially negative.  There were no neurological deficits with normal tendon reflexes bilaterally at 2+ at the knee and ankle joints and no sensory or motor dysfunction. Strength was 5/5 with dorsiflexion and plantar flexion of the feet and discrimination of toes was normal individually on both feet.  Straight leg raising was to 75 degrees bilaterally with discomfort and pain in the left gluteal area with stiffness felt in the left leg.  Lasegue test was negative.  The clinical impression was chronic lumbago with continued on and off discomfort in the lumbar spine after internal fixation of the lumbar spine with screw and rods to fix spondylolisthesis.  

When examined by VA in April 2010, the Veteran's complaints were of radiating pain, stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesias and left leg weakness.  He denied bowel complaints and erectile dysfunction, but did report persistent urinary incontinence, requiring catheterization, and sustained priapisms which are painful.  Although he reports that he soils his underwear regularly, he avoids absorbent materials.  He was able to walk a 1/4 of a mile before the onset of numbness and weakness in the left lower extremity.  There is functional impairment with walking, transfers, bathing, and putting on socks.  He has discomfort with standing, lifting, carrying, and walking.  Range of motion testing revealed forward flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 30 degrees, right lateral flexion to 20 degrees, and rotation to 30 degrees with no evidence of ankylosis.  

Neurological examination revealed motor-significant muscle atrophy and slight weakness of the flexors and extensors of the left lower extremity.  Pinprick sensation and deep tendon reflexes were intact bilaterally and muscle strength was described as fair to good.  The diagnosis was spondylolisthesis and facet joint arthrosis with foraminal narrowing and lumbar-5 nerve root compression with mild disc bulging and mild central spinal canal stenosis, left leg weakness, priapism, urinary incontinence, post neuro-surgical intervention.  

The remaining evidence consists of outpatient treatment records 2008 through 2011 show the Veteran continued a conservative treatment plan for his lumbar spine disability.  In general, the clinical findings from these records are not materially different from those reported on prior VA examinations and show that, while the Veteran continued to report back pain, there is no indication of a worsening in range of motion or incapacitating episodes to warrant a higher evaluation for his back contusion residuals.  During an orthopedic consult in October 2010, the Veteran's primary complaint was of chronic low back pain with occasional radiation down the left leg.  Of some significance however, is the fact that there is no indication of any genitourinary complaints, findings, or diagnoses made during this outpatient visit, despite findings of urinary incontinence and priapism made just six months prior.  There were no specific findings from range-of-motion testing, in degrees, to permit meaningful comparison with the rating criteria.  There were also no neurological symptoms noted, no days of prescribed bed rest for intervertebral disc syndrome, and no findings or history to suggest any current bladder or bowel dysfunction.  

Based upon the preceding evidence, the Board finds that the minimum compensable rating (10 percent evaluation) is warranted for the Veteran's spondylosis under DC 5237.  While the record largely reflects findings of essentially normal or near-normal range of motion, it also demonstrates that his spondylolisthesis has been productive of functional impairment with walking, transfers, bathing, and putting on socks and discomfort with standing, lifting, carrying, and walking, which the Board finds to equate to the criteria noted in the 10 percent rating.  The evidence does not, however, indicate forward flexion of the thoracolumbar spine was not to the level of "greater than 30 degrees, but not greater than 60 degrees."  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  There was no evidence of spasms severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis as required for a 20 percent rating.  Thus, the Board finds that a 10 percent evaluation, but no higher is warranted since February 2008, the effective date of service connection.  

b. disability rating greater than 20 percent since August 3, 2012

A VA examination was conducted on August 3, 2012.  The Veteran's complaints and the clinical findings were largely similar to those from the previous VA examination in 2010.  Range of motion testing revealed forward flexion to 60-50 degrees, extension to 20-15 degrees, right lateral flexion to 15-10 degrees, left lateral flexion to 20-15 degrees, right rotation was to 10 degrees, and left rotation was to 15 degrees.  There was no further loss of motion or pain after repetitive-use testing.  Other factors contributing to the Veteran's functional loss/impairment included less movement than normal and pain on movement.  The Veteran had localized tenderness, but no guarding and muscle spasm. 

Neurological evaluation revealed strength was normal at 5/5 throughout both lower extremities, with the exception of left hip flexion at 4/5.  There was no muscle atrophy.  Sensory examination of the bilateral lower extremities was within normal limits and straight leg raise testing was negative bilaterally.  Deep tendon reflexes in the knees and ankles were normal at 2+. The Veteran had moderate radiculopathy in the left lower extremities, involving the sciatic nerve.  There were no other neurologic abnormalities or findings of bowel, bladder dysfunction and no incapacitating episodes.  As to the impact the lumbar spine condition had on his ability to work, the Veteran's back pain cause difficult with bending, lifting, carrying, limited mobility, difficulty with prolonged sitting.

Based upon these findings, the RO, in an October 2012 rating decision, increased the disability rating for the Veteran's spondylolisthesis to 20 percent, effective August 3, 2012, the date of the VA examination report.  As of that VA examination, the Veteran met the criteria for a 20 percent rating as his forward flexion was greater than 30 degrees, but less than 60 degrees.  Additionally, the Veteran was awarded a separate 20 percent rating for left lower extremity radiculopathy associated with his spondylolisthesis.

There is no indication in the record that the Veteran has sought or received regular treatment for his back since the August 2012 VA examination.  So there is no indication of a significant worsening or additional symptoms to warrant a higher evaluation.

While this evidence supports the grant of a 20 percent disability rating, a higher evaluation is not warranted.  The record shows that the Veteran exhibits appreciable loss of motion in the lumbar spine, however his flexion to at least 50 degrees does not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore the Veteran's measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  The criteria for an increased evaluation under DC 5237 are not met.

The Board finds that the Veteran's impairment due to spondylolisthesis for the period since August 3, 2012, is more consistent with a 20 percent rating and that the level of disability contemplated under DC 5237 to support the assignment of a 40 percent or rating or higher is absent.

With regard to both timeframes, to the extent that his spondylolisthesis is productive of additional disability of the spine beyond the recorded range of motion measurements, to include due to flare-ups, weakened movement, painful movement, excess fatigability, or incoordination, such as after repetitive use of the spine, the 10  and 20 percent ratings assigned compensate the Veteran for functional impairment of the spine.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. 

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  The Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  Moreover, his complaints of painful limitation of motion have been taken into consideration in the decision to assign the current 10 and 20 percent evaluations.  Given that these complaints do not prevent him from achieving a substantial measured range of motion they do not support a finding of additional functional loss for higher ratings.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of higher ratings under these circumstances.

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  VA examination findings include left leg weakness.  The Veteran has also shown objective evidence of radiculopathy, which is associated with the service-connected spondylolisthesis and had positive straight leg findings on the left noted.  While such symptoms constitute evidence of neurologic impairment, as noted above, the Veteran has been assigned a separate 20 percent disability rating for his neurological manifestations in the left lower extremity under DC 8520.  See Rating Decision, dated April 5, 2013.  The Veteran did not appeal this decision.

The Board also acknowledges the reported history of urinary incontinence during the April 2010 VA examination.  However review of the VA records does not support the VA examiner's notation.  As noted above, the Veteran had previously denied bladder dysfunction on VA examination in 2008 and there are no bladder complaints or other symptomatology in VA outpatient treatment records dated after April 2010, including during the most recent VA examination in 2012.  Moreover, there is no indication that this dysfunction was related to his back condition on the April 2010 examination report.

Urinary incontinence, contemplated by DC 7542, is rated as voiding dysfunction.  A 20 percent rating is warranted for such that requires the wearing of absorbent materials which must be changed less than two times each day; a 40 percent rating is warranted for such that requires the wearing of absorbent materials which must be changes two to four times each day; and a 60 percent rating is warranted for such that requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times each day. 38 C.F.R. § 4.115, DC 7542.  Even if the Veteran experienced urinary incontinence associated with his lumbar spine disability for a brief period in April 2010, it is not compensable and so does not warrant a separate rating.  There is no evidence that his urinary incontinence requires the use of any absorbent materials, much less absorbent materials which must be changed less than two times daily.  As such, the Board finds that the Veteran does not have compensable genitourinary findings and there is no basis to assign a separate rating under the applicable rating code.  

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain.  While these records do reflect that he experiences chronic pain that involves periodic visits to a physician, what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of even one week during a 12 month period.  Thus, there is no evidence of an incapacitating episode of intervertebral disc syndrome for any period to justify higher ratings under DC 5243.  See 38 C.F.R. § 4.71a.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign higher disability ratings for his service-connected spondylolisthesis.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for any period.


ORDER

An initial 10 percent disability rating for spondylolisthesis prior to April 14, 2010, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

An initial rating greater than 10 percent for spondylolisthesis for the period beginning on April 14, 2010, is denied.

An initial rating greater than 20 percent for spondylolisthesis for the period beginning on August 3, 2012, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


